department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b3 gl-146841-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel sb_se area cc sb from peter k reilly special counsel tax practice procedure administrative provisions judicial practice subject statute_of_limitations for assessing costs under sec_6673 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend t date date date date date a issue can the internal_revenue_service service currently assess pursuant to the provisions of sec_6673 the costs awarded against the taxpayer by the federal district_court gl-146841-01 conclusion the costs awarded by the federal district_court may be currently assessed pursuant to the provisions of sec_6673 facts t filed a form_941 on date for the quarter ending date the service assessed a sec_6651 late filing penalty t paid the penalty and then filed a claim_for_refund after the claim_for_refund was denied t brought suit for a refund a federal district_court dismissed the refund_suit and then awarded the united_states dollar_figurea in costs associated with depositions taken on date the judgment was entered on date and the bill of costs was filed on date in accordance with sec_6673 the service now seeks to assess the dollar_figurea in costs against t law and analysis sec_6673 sets out the general provision under the code providing for sanctions and costs awarded by various courts which handle tax matters sub sec_6673 is titled collection of sanctions and costs and provides that i n any civil_proceeding before any court other than the tax_court which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title any monetary sanctions penalties or costs awarded by the court to the united_states may be assessed by the secretary and upon notice_and_demand may be collected in the same manner as a tax emphasis added as the language of the statute makes clear the service can use either the collection mechanisms set out in title_26 or the regular methods available for execution of judgments the service here wishes to assess the costs awarded by the district_court so that it can use the appropriate provisions under title_26 to collect you have raised the issue of whether the service is now barred from assessing the costs awarded by the district_court while sec_6673 authorizes the service to assess costs awarded by a district_court neither the code nor the treasury regulations set forth a statute_of_limitations for the assessment of these costs sec_6501 sets out the statute_of_limitations on assessment and collection with respect to taxes imposed by title_26 sec_6501 sets out the general_rule that the amount of any_tax imposed by title_26 shall be assessed within years after the return is filed sec_6511 sets gl-146841-01 out the limitations periods for claims for credit or refund except for some limited circumstances see sec_6501 and sec_6511 for filing extensions to extend the time to assess and file refund claims sec_6501 and sec_6511 act independently and provide two unrelated separate regimes for limitations periods for assessment and refund claims respectively the filing of a refund_suit simply does not toll the statute_of_limitations on assessment in many instances the statute_of_limitations on assessment for the year or period before the court in refund litigation has long expired before any judgment is entered it is a rule_of statutory construction that the courts will not assume that congress intended a statute to create odd or absurd results 513_us_64 491_us_440 237_f3d_1113 9th cir 4_f3d_1556 10th cir to read sec_6501 as a limit for the time period within which to assess costs would create absurd results and in many instances render sec_6673 meaningless furthermore the application of sec_6501 depends upon the filing of a return to begin the running of the limitations_period in the present situation the costs to be assessed under the authority of sec_6673 are not reported on any document filed by t let alone on a tax_return filed by t further the costs are neither related to nor based on a tax_return filed by t thus there is no return of tax to trigger the running of the statute_of_limitations prescribed by sec_6501 when congress amended sec_6673 in it changed the term damages to penalties in explaining the reasons for the change the house of representatives budget committee noted that the change permits these sanctions penalties and costs when awarded by one of these other courts to be collected in the same manner as if they were awarded by the tax_court emphasis added h_r rep no pincite this statement indicates that the purpose of sec_6673 is to allow the collection of sanctions penalties and costs through the provisions of title_26 logic dictates that sec_6673 was enacted to allow the service to collect costs in the same as a tax and that the reference to sec_6671 sets out the rules for application_for subchapter b-assessable penalties and covers sec_6671 through sec_6671 states that t he penalties provided by this subchapter shall be paid upon notice_and_demand and shall be assessed and collected in the same manner as taxes moreover the legislative_history for sec_6673 contains a reference to sec_6671 see h_r rep no pincite thus any costs awarded by a district_court which the service has authority to assess in accordance with sec_6673 should be assessed and collected in the same manner as taxes gl-146841-01 assessment in the statute is merely to advise that the amount must be assessed before it can be collected underlying a statute_of_limitations analysis is the generally applicable principle enunciated by the supreme court that in applying limitations provisions s tatutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government 464_us_386 quoting e i du pont de n264_us_456 statutes of limitations on assessment of tax are no exception 474_f2d_565 5th cir it can be argued that costs can be assessed under sec_6673 at any time it is a well-established principle of law that the government is not subject_to statutes of limitations unless congress explicitly provides otherwise 707_fsupp_423 d ariz citing 819_f2d_154 7th cir 572_f2d_31 n 2d cir thus i f an act creating a governmental right of action contains no limitations_period and no general statute_of_limitations applies the government may seek recovery under the act at any time agbanc ltd f_supp pincite citing 635_f2d_337 5th cir cert_denied 454_us_1081 we think however that the safest approach is to assess the costs prior to the judgment expiring by operation of law fed r civ p a makes applicable state procedural rules for the enforcement of judgments except that any statute of the united_states governs to the extent that it is applicable 68_frd_461 d conn case development hazards and other considerations none please call if you have any further questions
